Title: To John Adams from Samuel Chase, 16 November 1775
From: Chase, Samuel
To: Adams, John


     
      Baltimore Town. Nov. 16th. 1775
      My Dear Sir
     
     I am well assured that a Supply of Powder is arrived at Statia, so writes Captain Waters on 10th. October. A Dutch Vessell bound to Surrinam has contracted with a Captain of this place for twenty five Tons, if he comes for it by Xmas.
     I have seen several of the principal Gentlemen here. They are wishing for the Destruction of Lord Dunmore and his fleet. Inclosed You receive the Terms on which two Vessells can be procured here.The first I am well assured is very reasonable. The province have 15 – 6 pounders, and the Merchants here will furnish a Ton of Gunpowder for that Expedition. If either of the Vessells should be accepted, write to Robert Alexander Esqr. of this town. My Compliments to your worthy Colleagues. Yr. obedt. Servt.
     
      S Chase
     
    